Citation Nr: 1452511	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that continued current ratings for the Veteran's service-connected traumatic brain injury and service-connected posttraumatic stress disorder (PTSD).

In May 2014 the Board issued a decision that denied the rating claims cited above but found that a claim for TDIU had been raised by the record.  The Board added that issue to the record and remanded the issue to the agency of original jurisdiction (AOJ) for development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran is not shown to be precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria to establish entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014). 

The issue of entitlement to TDIU arose after issuance of the rating decision on appeal; accordingly, the Veteran did not receive notice of the elements required to establish entitlement to that benefit prior to the rating decision.  However, in response to the Board's remand in May 2014 the AOJ sent the Veteran a letter in August 2014 that advised him of those elements, and of the respective duties of VA and the claimant in obtaining such evidence.  The Veteran had ample opportunity to respond before the AOJ adjudicated the issue as reflected in October 2014.  Thus, VA's duty to notify has been met.

The AOJ also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board remanded the case to the AOJ in May 2014 for medical review, which was performed in October 2014; the Board finds that the RO substantially complied with the requirements of the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Further, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).    

The Board's remand also required the AOJ to obtain current VA treatment records; this was accomplished and demonstrates that the Veteran is employed.  The Veteran has not advised VA of any additional treatment records or employment records that should be obtained in support of his claim for TDIU.  The Veteran has been advised of his entitlement to a hearing before the Board but he declined such a hearing.

Finally, the AOJ invited the Veteran to provide information regarding his employment history that would enable VA to make a determination that he is actually unemployable, and is rendered so because of his service-connected disabilities.  The Veteran has not provided any response.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II.  Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

As a threshold matter, the Veteran is service connected for the following disabilities: PTSD, rated as 30 percent disabling prior to March 11, 2010, and as 70 percent disabling from that date; residuals of TBI, rated as 10 percent disabling prior to September 18, 2013, and as 40 percent disabling from that date; residuals of right ankle fracture, rated as 10 percent disabling; residuals of shrapnel wound to neck, rated as 10 percent disabling; and, restrictive pulmonary disease and scar on neck, both rated as noncompensable.  The Veteran's combined rating for service-connected disabilities is 50 percent from May 7, 2006; 80 percent from March 11, 2010; and, 90 percent from September 18, 2013.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were met as of March 11, 2010.  If the Veteran is shown to have been unemployable due to service-connected disabilities prior that date, TDIU may be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

This claim for TDIU arises from a request for increased ratings that was received by VA in October 2007.  Accordingly, the period under review begins in October 2006.  See 38 C.F.R. §§ 3.400(o)(1), (2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

A VA outpatient treatment note in October 2006 states the Veteran was currently working.

During VA outpatient treatment in September 2008 the Veteran reported he was currently working hard in construction, 10 hours per day.  This is in contrast to a November 2008 VA psychiatric evaluation in the Veteran stated he had not worked in four months, having  had to withdraw from work due to a broken back (somewhat inconsistently the Veteran also stated he had last worked in 2007).  The Veteran stated that he briefly worked thereafter as a security guard but had to quit that job because the associated isolation caused PTSD flashbacks, and he stated he believed his broken back (due to a post-service injury) would disqualify him from further employment.

During a VA psychiatric outpatient treatment session in March 2009, the Veteran reported being demoralized by the lack of jobs in the area; he had been looking for jobs every day but could find nothing.  In April 2009, the Veteran reported he only applied to jobs in which he could focus on work and have limited interaction with people.  A VA speech pathology note in May 2009 states the Veteran was currently unemployed.  A subsequent VA physical medicine rehabilitative services (PM&RS) consult in September 2009 states the Veteran was currently working in his eighth job since discharge from service; common reasons for terminating employment were being laid off, getting angry and not wanting to go back.  

A VA outpatient treatment notes in October 2009 reflects the Veteran had broken his back in January 2008 but that he was currently working 5 days per week in construction; his back pain medication was causing some impairment of his ability to work.  A VA nurse practitioner's note the same month states the Veteran had missed work recently due to left upper quadrant (LUQ) pain.  

The Veteran had VA medical and psychological examinations in September 2009 in which he reported having had difficulty maintaining jobs, but he endorsed being currently working in a construction job.

A VA outpatient PM&RS consult in November 2009 reflects the Veteran was currently working at an excavating business, but complaining of back pain after a day at work.  A VA outpatient psychiatric consult the same month also shows the Veteran was currently employed in construction.
 
The Veteran submitted a notice of disagreement in January 2010 in regard to his claim for higher ratings for his service-connected disabilities.  He stated therein that he was currently working in construction and had to be on his feet all day.

A VA psychiatry outpatient note in March 2010 shows the Veteran reported having lost his construction job in January due to lack of jobs; he was currently unemployed.  A subsequent VA outpatient pain clinic note dated in April 2010 shows the Veteran was currently working in construction and complaining of increased headaches after a day at work.  A VA outpatient psychiatry note later in the same month shows the Veteran reported having lost 10 jobs in the past 4 years; he stated that the construction business was down and he was having trouble finding work.  

Private psychologist Dr. Rick Oliver submitted a letter in April 2010 stating the Veteran's PTSD rendered him "vocationally unstable" and that several jobs had been unsatisfactory due to the Veteran's agitation, edginess and intolerance for interpersonal actions.  Dr. Oliver thereafter submitted letters in July 2010 and July 2011 stating the Veteran's PTSD was disrupting his work due to poor concentration and poor recall.  Dr. Oliver stated the Veteran had previously been fired from several jobs due to agitation and poor interpersonal action.  The Veteran's verbal agitation recently caused him to be temporarily laid off from work due and being assigned less work.    

A VA psychiatry progress note, dated in January 2011, states "no work" and shows the Veteran was moving to a remote ranch.  However, subsequent psychiatry progress notes, dated in December 2011 through April 2012, note that the Veteran was currently working in construction.

The most recent VA medical treatment record that addresses the Veteran's employment status is a July 2014 outpatient nurse practitioner treatment note.  The note is a follow-up for ongoing urinary tract infection and reflects that the Veteran reported that he was currently working in construction and "does everything-drives tractors, builds."

In August 2014, in response to the Board's remand, the RO sent the Veteran a letter advising him of the elements required to establish entitlement to a TDIU.  The letter enclosed a copy of DD Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) for the Veteran's use in reporting his employment history and the specific service-connected disabilities that preclude him from being unemployable.  The Veteran did not respond.

The Board previously added the issue of entitlement to TDIU to the rating issues on appeal because the file suggested the Veteran was unemployable, but there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  On review of the evidence above, the Board finds the Veteran is not shown to be unemployable.  The Veteran himself has not asserted unemployability and has not responded to requests that he provide employment history that would enable VA to make a determination of unemployability.  Instead, the issue rests on medical reports in which the Veteran intermittently informed some medical providers that he was currently unemployed, but more frequently-and, significantly, most recently-he reported to medical providers that he was currently employed.  The Board concludes that unemployability is not shown.  That is, the Veteran is not shown to be precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities.

The Board acknowledges that the Veteran has a high degree of occupational impairment due to his service-connected disabilities, as implicit in his combined rating for service-connected disabilities of 50 percent from May 7, 2006, 80 percent from March 11, 2010, and 90 percent from September 18, 2013.  The record also reflects that the Veteran has had difficulty maintaining steady employment.  However, for a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, and the question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In sum, the Board has found the evidence of record does not show the Veteran to be unemployable.  Accordingly, the threshold criterion for entitlement to TDIU is not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


